March 20, 2015                        No. PD-1360-14


                             IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS




  CHARLES DEVO WASSERMAN « 1843164                     petitioner

  V.


  THE STATE OF TEXAS                                   respondent


                     On Appeal From The 13th District Court of Appeals
                                     ct Corpus Christ!


                          PETITIONER"- MOTION FOR RECONSIDERATION



  Per T.R.A.P. rule 44.2 and other relavant rules, the petitioner hereby

  requests this Honorable Court to reconsider the refusal to review his P.D.R

  without written order/ and in support thereof would show the Court as

  follows;

  1. T.R.A.P.      rule 44.2 states that an appellate court must reverse any case

  that reveals a constitutional error subject to harmless error review. The

  petitioner has revealed ineffective assistance of counsel constituting an

  Sixth Amendment violation to right to counsel, as well as other errors

  which require affidavits and hearings.


  2. Tne errors exposed were not resolved and will therefore be reversed at

  the next       state appellate procedure to exhaust all state relief efforts

  •in compliance with art. 11.07 and 22.54/ furfhurmore these grounds could

  be resolved now if this Court reviews said P.D.R.



                                                                RECEIVED IN
                                                              COURTOFCBMNRLAPPEAI
                                                                     "HAR19 2015
                                                                    AWAsesia,Clark
       WHEREFORE the petitioner prays this Honorable Court to grant reco

nsideration of P.D.R. and any other relief deemed appropiate


                                        Respectfully submitt

                                        Charles Wasserman * 18433/^
                                        Telford Unit
                                        3899 State Hwy 98
                                        New Boston,TX.75570




                             CERTIFICATE OF SERVICE


     I the petitioner do hereby certify that a true and correct copy of the

above and foregoing Motion was served by placing same in the U.S Mail on

 this 1^'th day of March addressed to Michael ^heppard Dewitt County Court

 house Cuero Texas 77954.




                                       Charles Wasserman # tflMlMGH
                                       Telford Unit
                                       3899 State Hwy 98
                                       New Boston,TX.75570




                                        Off
                                                           -4^
                                           ft,    c?°




                                           O         -+•
                                           (/>       Oj
It*                                         ~^ —f-         c       c-
              ^                                            3       03
                                            3
                                                                   0"
K. '                                                               O

                                            • . IS




                                             O

                                                                   C^5


                                                                   (J




                  Q5

                  !-••
       pi

                  M
                  fa}
                  O
                  Q5
                  t"'i
                  a)




                                                           01
                                                 H1



                                                 >             m
                                                 JO
                               5^
        Ft'
                                                 h1
                         V


                         fcO   O    CD
                         -J • oo    —




                                    •.0>

                                    LA